Case 1:14-cv-07316-RJD-PK Document 62 Filed 11/05/18 Page 1 of 1 PageID #: 434



                    Shine Dingle and Dwayne Hicks v. City of New York, et al.
                                     14 CV 7316 (RJD) (PK)


          Defendants’ Exhibit List 1

No.       Exhibit                                                           Bates Start   Bates End
A         Marijuana Voucher 3000278871                                       DEF 206       DEF 207
B         Vouchered Marijuana
C         Scale, narcotics Ziploc bags, and Hicks’ mail Voucher
                                                                             DEF 208       DEF 209
          3000278868
D         Vouchered scale, narcotics Ziploc bags, and Hicks’ mail
E         Search Warrant                                                     DEF 52
F         Search Warrant Affidavit                                           DEF 210       DEF 212
G         Search Warrant Pre-Execution Plan                                  DEF 213
H         Mugshot of Dwayne Hicks                                            DEF 217
I         Det. Batie DD5 Follow-Up Reports                                   DEF 29        DEF 51
J         Dingle OLPA                                                         DEF 7        DEF 8
K         Dingle DAT                                                          DEF 9
L         Dingle Notice of Claim
M         Dingle 50 H Testimony
N         Dingle Deposition Testimony
O         Dingle Psychological Records                                        DEF 66       DEF 191
P         Hicks OLPA                                                          DEF 18       DEF 19
Q         Hicks DAT                                                           DEF 21
R         Hicks Notice of Claim
S         Hicks 50 H Testimony
T         Hicks Deposition Testimony
U         Destin Deposition Testimony




1
    Defendants reserve the right to use any exhibit listed by plaintiffs.


                                                    1
